Citation Nr: 1136222	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUES
 
1.  What evaluation is warranted for post-traumatic stress disorder (PTSD) with major depressive disorder from February 21, 2007, to July 20, 2010?
 
2.  What evaluation is warranted for PTSD with major depressive disorder since July 21, 2010?
 
3.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  New Jersey Department of Military and Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
INTRODUCTION
 
The Veteran served on active duty from February 1973 to December 1975. 
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted entitlement to service connection for PTSD effective August 24, 2006, and assigned a 50 percent disability rating.  
 
In June 2010, the Board denied the issue of entitlement to a rating in excess of 50 percent for PTSD from August 24, 2006, to February 20, 2007, and remanded the issue of entitlement to a rating in excess of 50 percent for PTSD since February 21, 2007.
 
In a July 2011 rating decision, the Appeals Management Center granted service connection for major depressive disorder and assigned a 70 percent disability rating for PTSD with major depressive disorder effective July 21, 2010.  Hence, the issues are as stated on the title page.
 
The issue of entitlement to service connection for residuals of a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT
 
1.  From February 21, 2007, to July 20, 2010, the Veteran's PTSD with major depressive disorder was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
 
2.  Since February 21, 2007, Veteran's PTSD with major depressive disorder has not been manifested by total occupational and social impairment.
 \

CONCLUSIONS OF LAW
 
1.  The criteria for a 70 percent evaluation for PTSD with major depressive disorder from February 21, 2007, to July 20, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411, 9434 (2010).
 
2.  Since July 21, 2010, PTSD with major depressive disorder did not meet the criteria for an evaluation greater than 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411, 9434.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the June 2010 remand, the Appeals Management Center obtained additional VA treatment records and all available records from the Jersey City, New Jersey Police Department and the Superior Court of New Jersey Chancery Division - Family Part in Hudson County, New Jersey, and afforded him a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Governing law and regulations
 
Rating criteria
 
Under the current criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), p. 32).
 
A Global Assessment of Functioning score ranging between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but reflect that the Veteran generally functions pretty well and has some meaningful personal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes).
 
Analysis
 
A review of the July 21, 2010, VA examination report as well as VA and Vet Center treatment records, Social Security Administration records, and records from the Jersey City, New Jersey Police Department and the Superior Court of New Jersey Chancery Division - Family Part in Hudson County, New Jersey, reflects that from February 21, 2007, to July 20, 2010, the Veteran's PTSD with major depressive disorder was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, however, since February 21, 2007, the Veteran's PTSD with major depressive disorder has not been manifested by total occupational and social impairment.
 
The Veteran assaulted his girlfriend in October 2007, and the December 2009 statement from a VA psychiatrist notes that the claimant had anger outburst issues.  Impaired impulse control with unprovoked irritability and periods of violence is an example of a symptom for a 70 percent disability rating.  The medical and other evidence shows that the Veteran's impaired impulse control was so significant that he had difficulty in adapting to stressful situations (including work and a worklike setting) and an inability to establish and maintain effective relationships. 
 
The Board acknowledges that the mental status examinations from February 21, 2007, to July 20, 2010, did not reveal suicidal ideation, a neglect of personal hygiene, illogical speech, or obsessional rituals.  While these examinations describe the appellant's mood as depressed, there was no evidence that his depression was near-continuous in severity.  The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Moreover, the evidence shows that from February 21, 2007, to July 20, 2010, the Veteran's PTSD with major depressive disorder was manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In light of the foregoing, the Board finds that a 70 percent rating is in order from February 21, 2007, to July 20, 2010.
 
VA and Vet Center treatment records dated from February 2007 to the present as well as the July 2010 VA examination report do not show that the PTSD with major depressive disorder has been manifested by a total occupational and social impairment since February 21, 2007.  
 
The July 2010 mental status examination showed no perceptual disturbances (hallucinations and illusions) or unusual thought content (delusions, obsessions, etc.).  Hence, there is no evidence of persistent delusions or hallucinations or gross impairment in thought processes and communication.  While the Veteran assaulted his girlfriend in October 2007 and the December 2009 statement from a VA psychiatrist notes that the claimant had anger outburst issues, a July 2008 VA treatment record shows that he had minimal indication of impulsivity.  Mental status examinations also repeatedly show no suicidal or homicidal ideation.  Thus, there is no evidence that the appellant is in persistent danger of hurting himself or others.  
 
Although the July 2010 VA examiner described the claimant as inadequately groomed, but casually dressed, a January 2008 Vet Center record reflects that the Veteran was well groomed and an August 2010 VA treatment record reveals that he was casually and appropriately dressed for the outside weather.  Accordingly, there is no evidence that the claimant has an inability to perform activities of daily living, including maintenance of minimal personal hygiene.  There is also no evidence that the Veteran has memory loss for names of close relatives, his past occupation, or his own name.  Moreover, the July 2010 VA examiner noted there is no indication that the appellant's PTSD symptoms would interfere with his ability to be employed.  Finally, various treating medical professionals have assigned global assessment of functioning scores ranging from a high of 65 to a low of 52 for the period since February 21, 2007, which do not reflect a social and industrial impairment contemplated in a 100 percent disability rating for PTSD with major depressive disorder.  38 C.F.R. § 4.130.    
 
While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected PTSD with major depressive disorder that would support a finding that the criteria for a 100 percent rating were nearly approximated during the time period since February 21, 2007.  38 C.F.R. § 4.7.  In addition, neither the appellant nor his representative have pointed to any such pathology.  
 
The symptoms presented by the claimant's PTSD with major depressive disorder, that is occupational and social impairment, are fully contemplated by the rating schedule.  There is no evidence his disability picture was exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, and the preponderance of the evidence is against finding that this disability alone caused a marked interference with employment.  The Board notes that the Veteran was granted Social Security disability benefits on the basis of residuals of a stroke and hypertension with left ventricular hypertrophy.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
A 70 percent evaluation, but not higher, is granted for the term beginning February 21, 2007, for PTSD with major depressive disorder, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to an evaluation in excess of 70 percent for PTSD with major depressive disorder since July 21, 2010, is denied.
 
 
REMAND
 
As noted, the issue of entitlement to service connection for residuals of a traumatic brain injury has been raised.  The representative raised this issue in a June 2009 VA Form 9.  
 
In a March 2009 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability.  In the June 2009 VA Form 9, the representative stated that the Veteran "can no longer maintain gainfully employment."  The Board interprets this statement as a notice of disagreement with the denial of entitlement to a total disability rating based on individual unemployability.  As such, a statement of the case must be issued concerning the issue of entitlement to a total disability rating based on individual unemployability.  Manlincon v. West, 12 Vet. App. 242 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
The RO must adjudicate the claim of entitlement to service connection for residuals of a traumatic brain injury, and then readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability.  If the claim remains denied the RO must issue a statement of the case addressing the claim of entitlement to a total disability rating based on individual unemployability.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  If the Veteran desires to appeal any denial of entitlement to service connection for residuals of a traumatic brain injury, he must perfect a timely appeal in accordance with 38 U.S.C.A. § 7105.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


